IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 38507

STATE OF IDAHO,                                    )     2011 Unpublished Opinion No. 694
                                                   )
       Plaintiff-Respondent,                       )     Filed: November 10, 2011
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
KENNETH GILMAN PIERSON, JR.,                       )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
       Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of three years, for possession of sexually exploitative
       material for other than a commercial purpose, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and GUTIERREZ, Judge

PER CURIAM
       Kenneth Gilman Pierson, Jr. pled guilty to possession of sexually exploitative material
for other than a commercial purpose. Idaho Code §§ 18-1507, 18-1507A. The district court
sentenced Pierson to a unified term of eight years, with a minimum period of confinement of
three years to be served consecutively with his sentence in an Ada County case. Pierson appeals
asserting that the district court abused its discretion when it ordered his sentence in this matter to
run consecutively with his sentence in an Ada County case.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                  1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Pierson’s judgment of conviction and sentence are affirmed.




                                                   2